Citation Nr: 0817960	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-21 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2004 and May 2005 of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
continued a 20 percent evaluation for service-connected 
glaucoma.

On his substantive appeal, the veteran requested a personal 
hearing before a Veterans Law Judge.  The RO scheduled a 
Travel Board hearing in January 2008.  However, in December 
2007, prior to the scheduled hearing, the veteran's 
representative sent a statement indicating that the veteran 
would not be attending his hearing.  As such, the Board 
considers the veteran's hearing request to have been  
withdrawn.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral glaucoma is 
manifested by no worse than visual acuity of 20/25 in the 
right eye, and 20/60 in the left eye.  

2.  Impairment of field vision does not reflect loss of 
temporal half, bilateral or unilateral concentric contraction 
to 5 degrees, bilateral concentric contraction to 15 degrees 
but not 5 degrees, bilateral concentric contraction to 30 
degrees but not to 15 degrees, or bilateral concentric 
contraction to 45 degrees but not to 30 degrees.

3.  There is medical evidence of a centrally-located scotoma 
in the left eye.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for bilateral glaucoma are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6013, 6078, 6080, 6081 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of an 
April 2004 letter that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  The veteran was 
also advised, in a March 2006 letter, as to how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
veteran's service medical records, records from the VA 
Medical Center in Gainesville, records from the Daytona Beach 
VA Outpatient Clinic, and private medical evidence from the 
Florida Eye Clinic.  The veteran was afforded VA medical 
examinations in conjunction with his claim.  And, as noted, 
the veteran was scheduled for a Travel Board hearing in 
January 2008, however, he chose not to attend.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2007), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the VCAA notice cited above, as well as in a May 2005 
statement of the case, and supplemental statement of the case 
dated in March 2007.  Cumulatively, the veteran was informed 
of the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; the claimant was 
informed that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran asserts that his service-connected glaucoma is 
more severe than contemplated by the currently assigned 20 
percent evaluation.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records. 38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's glaucoma is rated under Diagnostic Code 6013-
6078, which pertains to simple, primary, noncongestive 
glaucoma.  Diagnostic Code 6013 provides for a minimum 10 
percent evaluation and directs that glaucoma is otherwise to 
be 
rated on the impairment of visual acuity or field loss.  38 
C.F.R. § 4.84a, Diagnostic Code 6013.  The veteran is 
diagnosed with bilateral glaucoma.

As to impairment of visual acuity, the basis for rating for 
visual impairment will be the best distant vision obtainable 
after the best correction by glasses.  38 C.F.R. § 4.75.  
Where central visual acuity in both eyes is 20/40, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  Diagnostic Codes 
6061 to 6079.  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2007).  

As noted, the veteran is currently in receipt of a 20 percent 
evaluation for his glaucoma.  The next higher evaluation, 30 
percent, is warranted for impairment of central visual acuity 
in the following situations: (1) when vision in both eyes is 
correctable to 20/70; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  Diagnostic Codes 6074, 6076, 6077, 
6078.  

A 50 percent disability evaluation is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  Diagnostic Codes 
6065, 6069, 6076, 6078.  

A 60 percent disability evaluation is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  Diagnostic 
Codes 6065, 6069, 6073, 6076.  

A 70 percent disability evaluation is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  Diagnostic Codes 6064, 6068, 6072, 6075.  
A 100 percent disability evaluation is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  Diagnostic Codes 6061, 6062, 6063, 6067, 
and 6071.  

After a review of the evidence of record, to include the VA 
outpatient treatment records and VA examination reports, the 
Board finds that a disability evaluation in excess of 20 
percent is not warranted for the veteran's service-connected 
glaucoma.  On August 2004 VA examination, the veteran's 
visual acuity in the right eye was 20/20, and 20/25 in the 
left eye.  On January 2007 VA examination, visual acuity in 
the right eye was 20/25, and 20/60 in the left eye.  

The VA rating criteria, specifically Table V, does not 
reflect consideration of a reading of 20/60.  However, even 
assuming, but not conceding, vision in one eye as 20/70, and 
vision in the other eye as 20/25, the veteran would not be 
entitled to a higher evaluation.  As noted, a 30 percent 
disability evaluation is only warranted when vision in both 
eyes is correctable to 20/70, or when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/70.  Such impairment is not shown in this 
case.  Based on the visual acuity readings, Table V does not 
allow for an evaluation in excess of 20 percent.  38 C.F.R. § 
4.84a, Diagnostic Codes 6071-6079.

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.  

The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero.  38 
C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  

The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

The provisions of 38 C.F.R. § 4.76a, Table III reflects 
normal visual field extent at 8 principal meridians as 
follows (in degrees):  temporally 85, down temporally 85, 
down 65, down nasally 50, nasally 60, up nasally 55, up 45, 
and up temporally 55.  

An August 2004 VA visual field examination showed the right 
visual field with dimensions of 78 degrees temporally, 68 
degrees down temporally, 55 degrees down, 48 degrees nasally, 
45 degrees down nasally, 45 degrees up nasally, 42 degrees 
up, and 57 degrees up temporally.  The average concentric 
contraction was 55 degrees, or 20/50.  

The left visual field showed dimensions of 42 degrees 
temporally, 3 degrees down temporally, 3 degrees down, 27 
degrees nasally, 20 degrees down nasally, 25 degrees up 
nasally, 25 degrees up, and 32 degrees up, temporally.  The 
average concentric contraction was 23 degrees, or 20/100.  

A January 2007 VA visual field examination showed the right 
visual field with dimensions of 70 degrees temporally, 70 
degrees down temporally, 52 degrees down, 42 degrees nasally, 
46 degrees down nasally, 35 degrees up nasally, 35 degrees 
up, and 49 degrees up temporally.  The average concentric 
contraction was 50 degrees, or 20/50.  

The left visual field showed of 52 degrees temporally, 38 
degrees down temporally, 28 degrees down, 20 degrees nasally, 
18 degrees down nasally, 15 degrees up nasally, 15 degrees 
up, and 35 degrees up temporally.  The average concentric 
contraction was 28 degrees, or 20/100.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under such code, 
loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of 
the visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent evaluation, or may be 
rated as 20/50.  

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent evaluation if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral 
evaluation, a 20 percent unilateral rating, or is rated as 
20/200. 

Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
evaluation, unilaterally results in a 10 percent rating, or 
is rated as 20/100.  Concentric contraction of the visual 
field to 45 degrees but not to 30 degrees bilaterally results 
in a 30 percent rating, unilaterally results in a 10 percent 
evaluation, or is rated as 20/70.  

A concentric contraction of the visual field to 60 degrees 
but not to 45 degrees results in a bilateral evaluation of 20 
percent, a unilateral evaluation of 10 percent, or rate as 
20/50.  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
evaluations require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2).

In this case, the above evidence does not support a higher 
rating under Diagnostic Code 6080.  Applying the Goldman test 
results from the above-noted VA examinations, the impairment 
of field vision does not reflect loss of temporal half, 
bilateral or unilateral concentric contraction to 5 degrees, 
bilateral concentric contraction to 15 degrees but not 5 
degrees, bilateral concentric contraction to 30 degrees but 
not to 15 degrees, or bilateral concentric contraction to 45 
degrees, but not to 30 degrees.  
As noted, the August 2004 and January 2007 examinations 
reflected average concentric contractions of 23 and 28 
degrees (left), but the result was unilateral, not bilateral.  
The remaining averages, in the 50-55 degree range, do not 
support a higher evaluation.  

The medical evidence shows that the veteran has a centrally-
located scotoma in the left eye.  However, this disability is 
evaluated based on loss of vision and a separate compensable 
evaluation is not warranted.  See 38 C.F.R. § 4.84a 
Diagnostic Code 6081 (2007).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent for glaucoma, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the veteran reports that his glaucoma affects his 
ability to drive at night, and mildly affects his traveling.  
He uses eye drops on a daily basis to treat his glaucoma.  
Notwithstanding, the evidence does not suggest that this case 
presents an exceptional or unusual disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment due to service-connected glaucoma, or 
otherwise render a schedular rating impractical.  The 
evidence shows that the veteran works fulltime and reported 
missing just one week of work due to his eye disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


